EXHIBIT 10.16
 
OPTION TO CONVERT COMMON STOCK
INTO PREFERRED STOCK AT FUTURE DATE

 
Effective this 16th day of February, 2012, Tangiers Investors, LP,(“Tangiers”)
and Frozen Food Gift Group, Inc. (the “Company”), hereby agree as follows:
Whereas, concurrently with the execution of the Agreement, Tangiers purchased
9,118,108 restricted shares of the Company’s Common Stock; Now, therefore, for
one dollar in hand and other valuable consideration, receipt of which is hereby
acknowledged, agree as follows:


1.  
The Company hereby undertakes to in due course create a class of Series A
Convertible Preferred Stock (the “Preferred”), by appropriate amendment of its
Articles of Incorporation.



2.  
The Preferred shall be convertible into Common Stock on a 1 for 1 basis, have a
liquidation preference of $0.0055 per Preferred Share, and shall vote equally
with Common shares on a 1 for 1 basis on all matters brought before
shareholders, including the election of Directors.

 
3.  
 Once said Preferred Class is established, thereafter at any time or from time
to time over a five year term beginning on this date, the parties agree that
Tangiers at its option shall have the right to exchange all or any part of the
Common Shares issued to Tangiers by the Company pursuant to the attached Stock
Purchase Agreement, for shares of the aforesaid Series A Convertible Preferred
Stock, on a 1 for 1 basis.

 
4.  
4.All Series A Convertible Preferred Shares issued to Tangiers upon exercise of
the rights hereby granted, shall be restricted securities within the meaning of
Rule 144 under the Securities Act and the certificate(s) representing such
Preferred Shares will be stamped or otherwise imprinted with a legend
substantially in the following form or other form as required by law:

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THESECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIESLAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ONTRANSFERABILITY AND RESALE AND
MAY NOT BE SOLD OR OTHERWISETRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL SUCHSECURITIES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL
ISOBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
1

--------------------------------------------------------------------------------

 
 
Wherefore the parties hereto have executed this Agreement effective as of the
date set forth above.
 
 
FROZEN FOOD GIFT GROUP, INC.
       
By:
/s/ Jonathan Irwin     Jonathan Irwin   TITLE: Chief Executive Officer          
 
TANGIERS INVESTORS, LP.
       
By:
/s/ Michael Sobeck     Michael Sobeck   TITLE: Managing Member  

 
 
2

--------------------------------------------------------------------------------